Citation Nr: 0012596	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
grenade fragment wounds to the right thigh and leg, Muscle 
Groups XI and XIV, with retained foreign bodies, currently 
assigned a 20 percent evaluation.

2.  Entitlement to an increased (compensable) rating for 
residuals of grenade fragment wounds to the left thigh.  

3.  Entitlement to an increased (compensable) rating 
residuals of a grenade fragment wound to the left forearm.

4.  Entitlement to an original compensable rating for 
residuals of a left index finger felon, status post incision 
and drainage.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1965 to June 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which confirmed a 
20 percent evaluation for residuals of grenade fragment 
wounds to the right thigh and leg, Muscle Groups XI and XIV; 
a noncompensable rating for scarring, residuals of grenade 
fragment wounds to the left thigh; and a noncompensable 
rating for scarring, residuals of a grenade fragment wound to 
the left forearm.  In January 1996, the Board remanded the 
case for additional evidentiary development.  Appellant 
subsequently appealed an April 1997 rating decision, which 
granted service connection and assigned a noncompensable 
rating for residuals of a left index finger felon, status 
post incision and drainage. 

In an October 1997 Substantive Appeal, appellant expressly 
indicated therein that he wanted a hearing at "a local VA 
office before the BVA" (i.e., a "travel Board hearing") 
provided by video conferencing.  In July 1998, the Board 
remanded the case to the RO to schedule such "Travel Board" 
hearing.  However, the following month, appellant submitted a 
written statement expressly withdrawing that hearing request.  
See 38 C.F.R. § 20.704(e) (1999).  

In its July 1998 remand, the Board stated that since 
appellant's written statements dated in June and July 1996 
and a June 1998 informal hearing presentation by his 
representative were construed as requesting entitlement to a 
temporary total hospitalization and/or convalescent rating, 
and that issue had not been developed by the RO, that issue 
was referred to the RO for appropriate action.  However, 
since it does not appear from the record that the RO has yet 
formally adjudicated that issue (and, therefore, the Board 
does not have jurisdiction over that issue), that issue is 
again referred to the RO for appropriate development.  Kellar 
v. Brown, 6 Vet. App. 157 (1994).

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the left index finger 
"increased rating" appellate issue as that delineated on 
the title page of this decision.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issues, to the extent legally 
required, has been obtained by the RO.

2.  The appellant's residuals of grenade fragment wounds to 
the right thigh and leg, Muscle Groups XI and XIV, are 
manifested primarily by small, nonadherent, nonulcerated, 
healed, scars with a somewhat depressed thigh scar.  The 
wounds are without significant tissue loss or muscle 
herniation.  No more than mildly diminished muscle strength 
of the right lower extremity has been clinically shown.  He 
is able to ambulate albeit with a slight gait impairment.  
There is no more than moderately severe muscle damage to 
Muscle Group XI, with no more than slight muscle damage to 
Muscle Group XI.  There also is a recent finding of mild, but 
no more, incomplete paralysis of the anterior crural 
(femoral) nerve.

3.  Appellant's residuals of grenade fragment wounds to the 
left thigh are manifested primarily by small, nonadherent, 
nonulcerated, healed, scars.  The scars do not result in any 
appreciable muscle damage, disfigurement, or other functional 
limitation.  

5.  Appellant's residuals of a grenade fragment wound to the 
left forearm are manifested primarily by a small, 
nonadherent, nonulcerated, depressed, healed, scar.  The scar 
does not result in any limitation of motion, appreciable 
muscle damage, disfigurement, or other functional limitation.  

6.  Appellant's left index finger felon, status post incision 
and drainage, is manifested primarily by a small area of 
minimally diminished sensation at the lateral, distal aspect 
of that finger.  No scarring or any functional limitation is 
apparent.  The minimally diminished sensation at the lateral, 
distal aspect of that finger is not equivalent to ankylosis 
or an amputation of any part of that finger.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for appellant's musculoskeletal residuals of grenade fragment 
wounds to the right thigh and leg, Muscle Groups XI and XIV, 
with retained foreign bodies have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.71a, Codes 5311, 5314 (1999).

2.  The criteria for a separate 10 percent rating, but no 
more, for mild incomplete paralysis of the anterior crural 
(femoral) nerve have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.124a, 
Code 8526 (1999).

3.  The criteria for a compensable evaluation for appellant's 
residuals of grenade fragment wounds to the left thigh have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.48, 4.118, Codes 7803, 
7804, 7805 (1999).

4.  The criteria for a compensable evaluation for appellant's 
residuals of a grenade fragment wound to the left forearm 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.48, 4.118, Codes 7803, 
7804, 7805 (1999).

5.  The criteria for an original compensable evaluation for 
appellant's residuals of a left index finger felon, status 
post incision and drainage, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.71a, 4.118, 4.124a, Codes 7899-7803, 7804, 7805, 8515 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellant's claims for the aforementioned grenade fragment 
wound disability ratings on appeal are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that he has presented claims which are plausible.  See also 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  This being 
so, the Board must examine the record and determine whether 
the VA has any further obligation to assist in the 
development of said claims.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected issues over the years are 
documented in the medical evidence.  The service medical 
records adequately detail the circumstances and nature of the 
service-connected disabilities and treatment therefor.  
Pursuant to the Board's January 1996 remand, VA examinations 
were conducted in July 1997 and are, in totality, 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disabilities, 
and provide a clear picture of all relevant symptoms and 
findings.  Additionally, the RO sought and obtained recent, 
relevant VA and private clinical reports.  There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity of said 
disabilities in issue than that shown in said recent VA 
examinations.  Thus, the Board concludes that the duty to 
assist the appellant as contemplated by the provisions of 
38 U.S.C.A. § 5107(a) has been satisfied with respect to 
these issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disabilities, particularly as these disabilities 
affect the ordinary conditions of daily life, including 
employment, as required by 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

It is noted that the diagnostic criteria for evaluating 
muscle injuries was amended during the time this case has 
been undergoing development.  The amendments made have 
essentially no effect in this case as the diagnostic criteria 
for ratings applicable in this case were not changed.  Thus 
the Board can proceed with its consideration without 
prejudice to the veteran.


I.  An Increased Rating for Right Thigh and Leg Fragment 
Wounds, Muscle Groups XI and XIV

Appellant's service medical records reveal that in June 1967, 
he sustained multiple grenade fragment wounds involving, in 
part, the right lower extremity.  Significantly, no 
nerve/artery damage was noted.  The wounds were debrided and 
delayed primary closure was implemented.  During 
hospitalization, a painful right medial ankle scar was noted 
and a small, retained shrapnel fragment was removed 
therefrom.  A right lateral thigh abscess was treated with 
incision and drainage and antibiotics.  It is significant 
that in August 1967, the wounds were clinically described as 
"superficial."  

On June 1973 VA examination, appellant's gait was normal.  He 
was employed as a machinist (since January 1971).  
Clinically, there were fragment wounds of the right medial 
thigh and just below the right knee.  The right knee and hip 
were described as having good range of motion.  X-rays of the 
right lower extremity were interpreted as showing small 
metallic foreign bodies at the anterior proximal tibia 
approximately two centimeters distal to the tibial plateau 
with two smaller metallic foreign bodies over the patella.  
The examiner reported that there were no significant fragment 
wounds residuals except for mild scarring.  

By rating action of July 1973, service connection was granted 
for a wound to Muscle Groups XI and XIV.  A 20 percent rating 
was assigned, based, it was noted, on damage to Muscle Group 
XI.  This is, essentially, a determination that moderately 
severe damage was done to that Muscle Group, and that there 
was no more than slight damage to Muscle Group XIV.  As 
discussed in greater detail below, the Board agrees with that 
characterization.  Further, based on more recent evidence of 
record, as explained below, the Board concludes there is 
additional neurological impairment for which compensation is 
warranted.

On October 1973 VA examination, appellant reported having 
been employed by the postal service for the past two and a 
half years.  He had a slight limp favoring the right lower 
extremity.  The right knee and ankle were somewhat painful.  
There was a palpable shrapnel fragment of the right medial 
knee.  X-rays of the right knee and ankle were unremarkable.  
Mild-moderate limitation of function of the right knee and 
ankle was assessed.  

Private clinical records indicate that in June 1992, 
appellant, while working as a postman, stepped off an uneven 
sidewalk and sustained a lateral malleolus avulsion fracture.  
X-rays of the right ankle/foot showed a small, cuboid 
avulsion fracture; several tiny, metallic foreign bodies 
within the leg soft tissue; slight, old, distal tibial shaft 
cortical thickening; and minimal degenerative changes.  It 
should be pointed out that since service connection is not 
currently in effect for the post-service right ankle 
fracture, that disability cannot be considered in evaluating 
the service-connected right thigh and leg fragment wounds.  

Private clinical records indicate that in May 1996, appellant 
had "4/5" right quadriceps weakness, which was noted might 
represent either primarily muscle damage or nerve damage.  
Ankle jerks were absent bilaterally.  In May 1996, 
electromyographic/nerve conduction velocities study of the 
right lower extremity was interpreted as showing L4 
radiculopathy and "probable remote nerve injury such as the 
tibial nerve versus the L5/S1 radiculopathy."  In June 1996, 
he underwent a right knee arthroscopy with debridement of a 
medial plica, chondroplasty of the patellar femoral sulcus, 
and removal of a foreign body just inferior to the medial 
joint line.  The operative record reported no foreign bodies 
in the joint space.  

On July 1997 VA neurologic examination, appellant complained 
of numbness limited to the shrapnel scar areas.  Clinically, 
there was diminished sensation over the right medial thigh 
shrapnel wound area but with normal proprioception and 
vibration sensation; and deep tendon reflexes were "2+" and 
symmetric.  Although the examiner noted that a prior 
electromyographic/nerve conduction velocities study of the 
right lower extremity had reported a remote right tibial 
nerve injury, he opined that the "relatively normal sensory 
examination would support there not being a significant 
neurological deficit from the shrapnel injury.  Then, there 
is no conclusive evidence of significant neurological deficit 
from prior shrapnel injury."  Accordingly, based on the 
service medical records lack of evidence of any nerve damage 
associated with said fragment wounds, the equivocal 
electrodiagnostic findings on said May 1996 study, and the 
July 1997 VA neurologic examination medical opinion that 
there was no significant neurological deficit from the 
shrapnel injury, it is the Board's opinion that a separate 
evaluation for any neurological deficit from said residuals 
of grenade fragment wounds to the right leg would not be 
appropriate.  Additionally, a separate compensable rating 
under 38 C.F.R. § 4.124a for peripheral nerve injuries would 
not be appropriate, since at least mild, incomplete paralysis 
of the right internal popliteal (tibial) nerve (or any other 
right lower extremity nerve) has not been shown or 
approximated.  In other words, since the diminished sensation 
over the right medial thigh shrapnel wound area has been 
medically opined as not a significant neurological deficit, 
it would not be reasonable to characterize it as equivalent 
to mild, incomplete paralysis of a right lower extremity 
peripheral nerve.  

On July 1997 VA surgical examination, appellant had small, 
nonadherent, nonulcerated, healed, scars on the right thigh, 
knee, and ankle with a somewhat depressed thigh scar.  The 
wounds were without significant tissue loss or muscle 
herniation.  On July 1997 VA orthopedic examination, 
appellant reportedly was a postal service employee and had 
been a machinist for 22 years.  It was indicated that he wore 
braces on the ankles and knees which "helped a lot."  
Clinically, he exhibited a slight limp favoring the right 
lower extremity.  Evidence of pain was described as slight.  
Tissue loss was described as negligible without adhesions or 
tendon damage.  Damage to the bones, joints, or nerves was 
described as "questionable."  The right knee had [0] 
degrees' extension and 121 degrees' flexion.  The left knee 
had [0] degrees' extension and 132 degrees' flexion.  The 
ankles each had 10 degrees' dorsiflexion and 45 degrees' 
plantar flexion.  Normal ranges of motion of the knee are 0 
degrees' extension and 140 degrees' flexion; and normal 
ranges of motion of the ankle are 20 degrees' dorsiflexion 
and 45 degrees' plantar flexion.  38 C.F.R. § 4.71 (1999), 
Plate II.  The examiner diagnosed "[s]hrapnel wound, both 
legs and right thigh, resulting in 10% loss of flexion of the 
right knee and none in the ankles.  There is moderate loss of 
function due to pain."  

In this case, the original rating assigned was 20 percent for 
muscle damage to Muscle Groups XI and XIV of the right thigh 
and leg.  It is reiterated that the service medical records 
indicate that there were no fractures and that any muscle 
damage was from small metallic fragments from an enemy 
grenade.  The 20 percent rating has been in effect since 1973 
and is a "protected" rating.  See 38 C.F.R. § 3.951 (1999).  

A noncompensable evaluation may be assigned for slight injury 
to Muscle Group XI (posterior and lateral crural muscles).  A 
10 percent evaluation requires moderate injury.  A 20 percent 
evaluation requires moderately severe injury.  A 30 percent 
evaluation requires severe injury.  38 C.F.R. Part 4, 
Code 5311.  A noncompensable evaluation may be assigned for 
slight injury to Muscle Group XIV (anterior thigh group).  A 
10 percent evaluation requires moderate injury.  A 30 percent 
evaluation moderately severe injury.  A 40 percent evaluation 
requires severe injury.  38 C.F.R. Part 4, Code 5314.  
Although VA amended its regulations for rating muscle injury 
disabilities, 38 C.F.R. §§ 4.55-4.73 (effective July 3, 
1997), it does not appear that the aforementioned Diagnostic 
Codes for rating injuries to the posterior and lateral crural 
muscles and thigh muscle groups have substantively been 
altered.  

In this case, the combined 20 percent rating for muscle 
damage to Muscle Groups XI and XIV of the right thigh and leg 
appears appropriate.  There were no bony fractures, nerve 
damage, or significant muscle/tissue loss from the in-service 
grenade fragment wounds of that extremity.  This contemplates 
some knee stability problems, this is affected by the Muscle 
Group XI.

The Board has considered the applicability of other 
regulatory provisions in rating the service-connected 
residuals of a grenade fragment wounds to the right thigh and 
leg, Muscle Groups XI and XIV.  

Significantly, the recent July 1997 VA examinations reports 
do not reveal more than moderate injury to Muscle Group XI.  
Moreover, it is not shown that more than slight impairment of 
Muscle Group XIV.  It is noted that appellant ambulated with 
only a slight limp on the right and right lower extremity 
strength was only mildly diminished.  It is the Board's 
opinion that appellant's right thigh and leg wounds symptoms 
involving Muscle Groups XI and XIV, including any thigh/leg 
pain, scarring, or limitation of motion, are all 
manifestations of the same grenade fragment wounds injury and 
are contemplated in the assigned 20 percent disability 
evaluation.  As the assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding", 
a separate evaluation would not be appropriate with respect 
to any of said gunshot wound residuals of the right thigh and 
leg, insofar as Muscle Groups XI and XIV are concerned.  See 
38 C.F.R. § 4.14 (1998), which states, in pertinent part, 
"[t]he evaluation of the same disability under various 
diagnoses is to be avoided"; Brady v. Brown, 4 Vet. App. 
203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In Esteban, at 6 Vet. App. 262, the Court stated, "[t]he 
critical element is that none of the symptomatology for any 
one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Since the symptomatology attributable to any 
right thigh and leg grenade fragment wounds scarring and 
knee/ankle motion would overlap to a great extent the 
underlying muscle damage, given their close anatomical 
location and functioning, assigning a separate evaluation for 
said wound scarring, knee and ankle limitation of motion, or 
diminished sensation over the scar area would violate the 
proscription against pyramiding of ratings.  See also 
38 C.F.R. § 4.50-56, effective prior to July 3, 1997, 
concerning shell fragment wound rating factors, particularly 
§§ 4.48 and 4.50, which indicate the close anatomical and 
functional relationship between fragment wound muscle 
injuries and scarring, limitation of contiguous joint motion, 
and lesion of a peripheral nerve associated with scarring.  
38 C.F.R. § 4.50 states, in pertinent part "[i]n those scar-
bound muscles strength is impaired....  Skin scars are 
incidental and negligible.  It is the deep intramuscular and 
intermuscular scarring that is disabling."  38 C.F.R. § 4.48 
states, in pertinent part, "[a]s to the residuals of wounds 
not chiefly characterized by...ankylosis, or limitation of 
motion, the most obvious feature of the disability and the 
starting point for physical examination is the superficial 
scar.  An accurate and full description of the scar must be 
furnished...whether it is exerting traction or limiting normal 
motion of the parts involved; whether there is ankylosis of 
contiguous joints...."  38 C.F.R. § 4.45 states, in pertinent 
part, "[a]s regards the joints the factors of disability 
reside in reductions of their normal excursions of movements...  
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon tie-up, contracted scars,....)"  
See also 38 C.F.R. §§ 4.45 and 4.56, effective July 3, 1997.  

In the alternative, it is concluded that a separate 10 
percent rating can be assigned for the shrapnel wound 
residuals of the right thigh.  There is some evidence, as 
bolded above, that indicated some minimal neurological to the 
front of the right thigh.  It is noted that this is in front 
of the femur, and as such, the anterior femoral nerve is 
considered to be the one for application.  The provisions of 
Diagnostic Code 8526 provide that for incomplete mild 
paralysis a 10 percent rating is for application.  For 
moderate incomplete paralysis a 20 percent rating is for 
assignment.  A 30 percent rating is assigned for severe 
incomplete paralysis of the nerve.  

It is the conclusion of the Board that the minimal 
neurological symptoms described on the recent examination 
warrant a 10 percent rating.  Mild incomplete paralysis, but 
no more, is shown.  This contemplates the sensory changes 
around the scarring.  It is noted that Muscle Group XI is 
involved with knee movement, and is thus considered 
responsible for instability, and is considered within the 
moderately severe rating for the right knee disorder.

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities:

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disabilities specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disabilities.  38 C.F.R. § 4.1.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  Significantly, 
however, the recent VA clinical evidence reveals that 
appellant ambulated with only a slight limp on the right; and 
right lower extremity strength was only mildly diminished.  
The currently assigned 20 percent evaluation more than 
adequately compensates for any functional loss resulting from 
the service-connected residuals of a grenade fragment wounds 
to the right thigh and leg, Muscle Groups XI and XIV.  

The clinical evidence does not show that appellant's 
residuals of a grenade fragment wounds to the right thigh and 
leg, Muscle Groups XI and XIV, present such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
residuals of a grenade fragment wounds to the right thigh and 
leg, Muscle Groups XI and XIV, have not required frequent 
hospitalizations, and, in and of themselves, would not 
markedly interfere with employability, particularly since 
only mild right lower extremity weakness and a slight limp on 
the right have been clinically shown.  See recent July 1997 
VA examination reports.  Since the preponderance of the 
evidence is against allowance of an evaluation in excess of 
20 percent for residuals of a grenade fragment wounds to the 
right thigh and leg, Muscle Groups XI and XIV, the benefit-
of-the-doubt doctrine is inapplicable, for the foregoing 
reasons.  38 U.S.C.A. § 5107(b) (West 1991).  


II.  An Increased Rating for Left Thigh Fragment Wounds

It is contended, in essence, that the left thigh fragment 
wound disability is of such severity as to warrant a 
compensable rating.  

Appellant's service medical records reveal that in June 1967, 
he sustained multiple grenade fragment wounds involving, in 
part, the left lower extremity, without any nerve/artery 
damage noted.  The wounds were debrided and delayed primary 
closure was implemented.  It is significant that in August 
1967, the wounds were clinically described as 
"superficial."  

On June 1973 VA examination, appellant's gait was normal.  
Clinically, there were fragment wounds involving the left 
thigh.  The examiner reported that there were no significant 
fragment wounds residuals except for mild scarring.  

On October 1973 VA examination, appellant reported having 
been employed by the postal service for the past two and a 
half years.  He had a slight limp favoring the right lower 
extremity.  

On July 1997 VA orthopedic examination, appellant reportedly 
was a postal service employee and had been a machinist for 22 
years.  It was indicated that he wore braces on the ankles 
and knees which "helped a lot."  Clinically, he exhibited a 
slight limp favoring the right lower extremity.  Evidence of 
pain was described as slight.  Tissue loss was described as 
negligible without adhesions or tendon damage.  Damage to the 
bones, joints, or nerves was described as "questionable."  
The left knee had nearly normal ranges of motion.  In any 
event, any limitation of left knee motion has not been 
clinically attributed to the service-connected left lower 
extremity fragment wound nor has any left lower extremity 
fragment wound scar been clinically described as adherent or 
functionally limiting.  

On July 1997 VA surgical examination, there was a small scar 
on the left anterior thigh and another small scar on the leg.  
The scars were nonadherent, nonherniated, noninflamed, 
nonulcerated, and nonswollen.  Recent color photographs of 
the lower extremities conducted during that examination did 
not reveal any apparent deformity or disfiguring scarring.  
Significantly, on July 1997 VA neurologic examination, 
appellant denied any difficulty with respect to the left 
lower extremity wound; and no localized muscular dysfunction 
or neurological deficits involving that extremity were 
reported.  

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Since any left thigh fragment wound residual scarring was 
clinically described on recent VA examination as healed 
without tenderness, ulceration, disfigurement, or any other 
functional limitations, a compensable evaluation would not be 
warranted for the essentially asymptomatic wound residual 
scarring under Diagnostic Codes 7803-7805.  

In deciding the service-connected left thigh fragment wound 
fragment wound scar residual disability evaluation issue 
herein, the Board has considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.48, pertaining to functional impairment 
and associated concerns.  However, since no functional 
impairment attributable to the service-connected left thigh 
fragment wound residual scarring has been clinically shown, a 
compensable evaluation would not be warranted in this case.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected left thigh 
fragment wound scar residual disability presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
The appellant's essentially asymptomatic service-connected 
disability in question does not require frequent periods of 
hospitalization and does not, in and of itself, markedly 
interfere with employment.  38 C.F.R. § 3.321(b)(1).  For the 
foregoing reasons, the benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this appellate issue.


III.  A Compensable Rating for a Left Forearm Fragment Wound

It is contended, in essence, that appellant's left forearm 
fragment wound disability is of such severity as to warrant a 
compensable rating.  

Appellant's service medical records reveal that in June 1967, 
he sustained multiple grenade fragment wounds involving, in 
part, the left upper extremity, without any nerve/artery 
damage noted.  The wounds were debrided and delayed primary 
closure was implemented.  It is significant that in August 
1967, the wounds were clinically described as 
"superficial."  

On June 1973 VA examination, appellant reportedly was right-
handed.  Clinically, there was a fragment wound at the left 
forearm.  The examiner reported that there were no 
significant fragment wounds residuals except for mild 
scarring.  

On October 1973 VA examination, appellant reported having 
been employed by the postal service for the past two and a 
half years.  On July 1997 VA neurologic examination, 
appellant reportedly was employed as a postal service letter 
carrier.  Significantly, appellant denied any difficulty with 
the left forearm fragment wound.  Clinically, there was a 
small left forearm scar with no localized muscular or 
neurological dysfunction.  No limitation of left arm motion 
was clinically reported on July 1997 VA orthopedic 
examination.  On July 1997 VA surgical examination, there was 
a small scar on the left forearm.  The scar was nonadherent, 
nonherniated, noninflamed, nonulcerated, and nonswollen.  

Since any left forearm fragment wound residual scarring was 
clinically described on recent VA examination as healed 
without tenderness, ulceration, disfigurement, or any other 
functional limitations, a compensable evaluation would not be 
warranted for the essentially asymptomatic wound residual 
scarring under Diagnostic Codes 7803-7805.  

In deciding the service-connected left forearm fragment wound 
scar residual disability evaluation issue herein, the Board 
has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.48, pertaining to functional impairment and associated 
concerns.  However, since no functional impairment 
attributable to the service-connected left forearm fragment 
wound residual scarring has been clinically shown, a 
compensable evaluation would not be warranted in this case.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected left 
forearm fragment wound scar residual disability presents such 
an unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
The appellant's essentially asymptomatic service-connected 
disability in question does not require frequent periods of 
hospitalization and does not, in and of itself, markedly 
interfere with employment.  38 C.F.R. § 3.321(b)(1).  For the 
foregoing reasons, the benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this appellate issue.


IV.  A Compensable Rating for a Left Index Finger Disability

Appellant contends, in essence, that a compensable rating for 
his service-connected left index finger disability is 
warranted, alleging numbness of that fingertip.  

Appellant's service medical records reveal that in February 
1968, he was treated with incision and drainage for 
cellulitis involving the left index finger distal phalanx, 
diagnosed as a left index finger felon.  A service separation 
examination medical questionnaire reported a left index 
fingertip deformity.  On June 1973 VA examination, appellant 
reportedly was right-handed.  On October 1973 VA examination, 
appellant reported having been employed by the postal service 
for the past two and a half years.  No left index finger 
complaints or clinical findings were reported on said 
examinations.  

On July 1997 VA neurologic examination, appellant reportedly 
was currently a postal service letter carrier.  The only 
pertinent complaint with respect to the service-connected 
left index finger disability was numbness in the lateral 
distal aspect of that finger "which has been stable" since 
service.  The examiner noted a small area of decreased 
sensation to pinprick and light touch in the lateral distal 
aspect of that finger; and "[s]tatus post injury to the left 
index finger with minimal resultant anesthesia" was 
diagnosed.   

Appellant reportedly is right-handed.  See June 1973 VA 
examination.  Favorable or unfavorable ankylosis of the index 
finger of the minor hand may be assigned a 10 percent 
evaluation.  Ankylosis is considered to be favorable when the 
ankylosis does not prevent flexion of the tip of the finger 
to within 2 inches (5.1 cm.) of the median transverse fold of 
the palm.  It is unfavorable when it precludes such motion.  
Extremely unfavorable ankylosis will be rated as amputation 
under the provisions of Diagnostic Code 5153.  Ankylosis is 
considered to be extremely unfavorable when all of the joints 
of the finger are in extension or in extreme flexion, or when 
there is rotation and angulation of the bones.  38 C.F.R. 
Part 4, Code 5225.  A 10 percent evaluation for amputation of 
the index finger of the minor upper extremity may be assigned 
if the point of amputation is through the middle phalanx or 
at the distal joint.  A 20 percent evaluation requires that 
the point of amputation is at the proximal interphalangeal 
joint or proximal thereto, without metacarpal resection, or 
where the amputation involves metacarpal resection with more 
than one-half of the bone lost.  38 C.F.R. Part 4, Code 5153.  
However, since the recent clinical evidence does not reveal 
any residual impairment, except for minimal sensory 
impairment over the left index fingertip area, ankylosis of 
the left index finger has not been shown or even 
approximated.  38 C.F.R. §§ 4.7, Codes 5153, 5225.  

Recent color photographs of the left index finger conducted 
during July 1997 VA examination did not reveal any apparent 
deformity or scarring of that finger.  Significantly, neither 
the clinical evidence nor appellant's contentions indicate 
that the service-connected left index finger disability 
results in any functional limitation.  Although a small area 
of sensory deficit over the left index fingertip has been 
clinically shown, it should be emphasized that the examiner 
described this as minimal.  It is the Board's opinion that a 
small area of sensory deficit over the left index fingertip 
may not reasonably be characterized as equivalent to 
ankylosis or an amputation of part of that finger.  

In deciding the service-connected left index fingertip 
disability evaluation issue herein, the Board has considered 
the provisions of 38 C.F.R. §§ 4.10 and 4.40, pertaining to 
functional impairment and associated concerns.  Additionally, 
it appears to the Board that the residuals of a left index 
finger felon, status post incision and drainage, reasonably 
encompass sensory deficit (numbness) at the fingertip, which 
was clinically shown on recent VA examination.  The 
Diagnostic Codes for rating peripheral nerve disease, set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, § 4.124a, include the major nerves of the distal 
upper extremities.  Under Diagnostic Code 8514, a 20 percent 
evaluation may be assigned for mild or moderate incomplete 
paralysis of the musculospiral nerve (radial nerve) of the 
minor upper extremity.  A 40 percent evaluation requires 
severe incomplete paralysis.  Under Diagnostic Code 8515, a 
10 percent evaluation may be assigned for mild incomplete 
paralysis of the median nerve of the minor upper extremity.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  

However, since no functional impairment attributable to the 
minimal sensory deficit of that fingertip has been clinically 
shown or even alleged, a compensable evaluation would not be 
warranted in this case.  38 C.F.R. §§ 4.10 and 4.40.  
Likewise, since any sensory deficit over the left index 
fingertip has been clinically described as minimal, not mild, 
and no functional or industrial impairment resulting from 
that left index finger disability has even been alleged, a 
compensable evaluation would not be warranted under § 4.124a.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected left index 
finger disability presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  The appellant's 
service-connected left index finger disability in question 
does not require frequent periods of hospitalization and does 
not, in and of itself, markedly interfere with employment.  
38 C.F.R. § 3.321(b)(1).  For the foregoing reasons, the 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
appellate issue.


	(CONTINUED ON NEXT PAGE)





ORDER

Increased disability ratings for residuals of grenade 
fragment wounds to the right thigh and leg, Muscle Groups XI 
and XIV, with retained foreign bodies; residuals of grenade 
fragment wounds to the left thigh; residuals of a grenade 
fragment wound to the left forearm; and residuals of a left 
index finger felon, status post incision and drainage, are 
denied.  

A separate 10 percent rating, but no more, for neurological 
damage to the right thigh is granted subject to the law and 
regulations governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

